Title: To James Madison from Levett Harris, 27 October 1803 (Abstract)
From: Harris, Levett
To: Madison, James


27 October 1803, St. Petersburg. Refers JM to his letter of 25 Oct. by “this Conveyance, the delay whereof, enables me to acquaint You of the particulars of my last interview with the minister of foreign affairs.” Presented his commission along with a translation. Count Vorontsov “observed it would have been in form for the first minister of State in America to have addressed a letter to him on the Subject of my appointment; as no commercial relations were established between the two Governments, the business should have been opened by Correspondence: altho’ he was almost sure the Emperor would make no difficulty on the subject, as his Majesty received with much interest and satisfaction the increasing trade of the united States of America with his Empire.” Vorontsov inquired whether letters patent alone were used “in like introductions from America to other powers.” Harris replied that the U.S. “adopted but one form on those occasions, and that that observed in the present instance, was the established form of our Government.” “The Minister then mentioned that the papers I presented him would be laid before the Emperor, and that I should hear from him on my being acknowledged.”
 

   
   RC (DNA: RG 59, CD, St. Petersburg, vol. 1). 2 pp.; docketed by Wagner as received 2 June 1804. Enclosed in Harris’s letter of 17 Nov. 1803.



   
   A full transcription of this document has been added to the digital edition.

